Appellant moves for rehearing, and sends up a supplemental transcript showing that in fact his motion for new trial was sworn to. We consider the motion in this connection. Complaints in paragraphs 8, 9 and 11 of the motion are of the fact that the jury were allowed to go to a picture show after impanelment; also that they received other evidence than that introduced, and that they were permitted to separate. The proof offered on the hearing of the motion failed to show any separation of the jury, or that they received evidence aliunde. As to their visit to the picture show, appellant admits that he agreed that they might go to same, and this being true, he seems to have small room for complaint of the fact that the show was built around a supposed murder scene.
Complaint appears of our failure to pass on a bill of exceptions setting up error for failure of the trial court to have appellant served with a copy of the indictment. The matters complained of are not certified in the bill as true. We observe from the record that appellant was indicted in 1933, filed application for suspended sentence in 1934, and was tried in September, 1935. Nothing in the transcript or in the bill of exceptions certifies it as a fact that this appellant was not given a copy of the indictment. It appears from the bill of exceptions mentioned that he made complaint of the fact that he had not been served, and moved the court to require the State to serve him with a copy of the indictment, and allow him two days thereafter in which to prepare for trial in this cause. Appellant having been on bond, it is manifest that the court would not have to delay the trial of the case for two days, and, as above stated, there is nothing in the record showing as a matter of fact that appellant was not given a copy of the indictment.
Being unable to agree with appellant's contentions in the motion, same is overruled.
Overruled.